Title: To Benjamin Harrison, with Extract from Franklin’s Letter, 18 March 1784
From: Jefferson, Thomas,Franklin, Benjamin
To: Harrison, Benjamin




Sir
Annapolis Mar. 18. 1784.

In my letter of the 3d inst. I mentioned to you the gazette account of a change in the British ministry. Just in the moment of the departure of the post we received a letter from the Marquis Fayette confirming the account of the change and rectifying that of the vote of the Prince of Wales. The letter which had come here supposed the king a friend to the E. India bill and that the Prince voted against it. The Marquis sais that the king by a special maneuvre got Fox and North committed on the fate of their bill which they carried thro’ the commons, but by his practices were disappointed in the Lords, in which latter stage the Prince voted for the bill, in opposition to his father.
Dr. Franklin’s letter containing an interesting paragraph I have copied it and take the liberty of inclosing it. We have had no post since that which carried my letter of the 3d., nor are we certain when to expect one. I am therefore obliged to have letters in readiness, to seize the moment of his coming as he does not stay above an hour here. Hence it happens that my letters are sometimes a week or a fortnight old before they leave the post office. I have the honor to be with great respect & esteem Dr [Sir] Your most obedt. & most humble servt.

P.S. The Marquis Fayette is coming [out] this spring. Mr. Laurence is supposed to be on his way to America. Mr Adams left England for the Hague and Mr. Jay at Bath but about to return to Paris.



Enclosure
Extract of a letter from Dr. Franklin to the President of Congress dated Passy Dec. 25. 1783.
‘With respect to the British court we should, I think, be constantly on our guard and impress strongly upon our minds that tho’ it has made peace with us it is not in truth reconciled either to us or to it’s loss of us; but still flatters itself with hopes that some change in the affairs of Europe or some disunion among ourselves may afford them an opportunity of recovering their dominion, punishing those who have most offended, and securing our future dependance. It is easy to see by the general turn of the ministerial newspapers (light things indeed as straws and feathers, but like them they shew which way the wind blows), and by the malignant improvement their ministers make in all the foreign courts of every little accident or dissension among us, the riot of a few souldiers at Philadelphia, the resolves of some town meetings, the reluctance to pay taxes, &c., &c., all which are  exaggerated to represent our governments as so many anarchies of which the people themselves are weary, the Congress as having lost its influence, being no longer respected. I say it is easy from this conduct to see that they bear us no good will and that they wish the reality of what they are pleased to imagine. They have too a numerous royal progeny to provide for, some of whom are educated in the military line. In these circumstances we cannot be too careful to preserve the friendships we have acquired abroad, and the Union we have established at home, to secure our credit by a punctual discharge of our obligations of every kind, and our reputation by the wisdom of our councils, since we know not how soon we may have a fresh occasion for friends, for credit and for reputation.’

